        Case 2:17-cv-01573-MRH Document 82-1 Filed 02/08/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH DIVISION


LINDA EWING,                                     )   Case No. 2:17-cv-01573-MRH
                                                 )
        Plaintiff,                               )   JUDGE MARK R. HORNAK
                                                 )
        v.                                       )
                                                 )
 FIRST ENERGY CORP.,                             )   MEMORANDUM IN SUPPORT OF
                                                 )   DEFENDANT’S MOTION FOR FEES
        Defendant.                               )
                                                 )
I.     INTRODUCTION

       On December 21, 2018, this Court denied Plaintiff Linda Ewing’s Motion to Compel,

which sought an order requiring Defendant FirstEnergy Corp. (“FirstEnergy”) to respond to

certain discovery. (ECF #64.) The Federal Rules of Civil Procedure provide that, upon denying

a motion to compel discovery, a court must require the movant, the attorney filing the motion, or

both to pay the reasonable expenses including attorney’s fees incurred by the party opposing the

motion. The only limited exceptions to this blanket rule is when a court finds the motion was

“substantially justified” or that other circumstances make an award unjust. No reasonable person

could apply those limited exceptions to Ewing’s Motion to Compel.

       As the Court made clear in its Opinion, the Motion to Compel directly contravened the

Court’s repeated instructions regarding the scope of the limited discovery in which the parties are

currently engaged. Indeed, the Court found that it had “explicitly told the parties on multiple

occasions that the first phase of discovery was limited to ‘whether FirstEnergy is an employer or

joint employer of Plaintiff.’” (Emphasis added.) FirstEnergy has stated from the outset of the

case that it was not the employer, and should not be involved in this case. The limited discovery

permitted by the Court did not include, as Ewing had tried to claim, economic questions clearly

relegated to a later stage of litigation, which would be relevant if, and only if, the threshold
        Case 2:17-cv-01573-MRH Document 82-1 Filed 02/08/19 Page 2 of 7




matter of whether FirstEnergy was properly in this case to begin with was decided. (ECF # 63,

p. 7.) There can be no clearer indication that Ewing’s Motion to Compel was not “substantially

justified” or that other circumstances were present which would make an award unjust.

Accordingly, FirstEnergy, as the prevailing party, is entitled to an award for its attorneys’ fees

pursuant to Fed. R. Civ. P. 37(a)(5)(B).

II.    FACTS

       On December 4, 2017, Ewing filed her Complaint alleging overtime violations under the

Fair Labor Standards Act (“FLSA”) and similar state wage acts. (ECF #1.) On February 9,

2018, FirstEnergy filed its Motion to Dismiss, asserting that Ewing did not and could not

plausibly establish that FirstEnergy exercised “significant control” over her sufficient to show

that FirstEnergy was her “employer,” as that term is defined under the FLSA. (ECF #13.) On

March 4, 2018, the Court denied without prejudice FirstEnergy’s Motion to Dismiss, in part,

because it relied on extrinsic documents that the Court declined to consider at that early stage.

(ECF #22.)

       On June 6, 2018, the Court held the Initial Conference with the parties during which the

Court acknowledged that there was a “colorable argument” that FirstEnergy is not a purported

joint employer and truly was a “stranger to the claim.” (ECF #32.) After the parties submitted

an Amended Fed.R.Civ.P. 26(f) Report of the Parties (ECF #37), the Court entered its Order on

July 26, 2018, ordering the parties to engage in limited discovery on “whether FirstEnergy is an

employer or joint employer of Plaintiff,” in anticipation of FirstEnergy filing a summary

judgment motion on that discreet issue. (ECF #38.) The Order provided that a deadline for a

second phase of discovery would be set by further order.

       The parties commenced limited discovery by exchanging written interrogatories and

production requests. A dispute arose over FirstEnergy’s answers to Ewing’s discovery, which


                                                2
        Case 2:17-cv-01573-MRH Document 82-1 Filed 02/08/19 Page 3 of 7




sought information and documents related to the economic realities test employed by the Third

Circuit for a later phase of class certification, to determine whether a worker is an employee or

independent contractor under the FLSA. On August 17, 2018, the Court held a telephonic status

conference during which it rejected Ewing’s contention that discovery during the first phase of

limited discovery required finding out “how [FirstEnergy] treats these workers [like Ms. Ewing]”

as opposed to investigating whether Ewing was in fact an employee of FirstEnergy at all. (ECF

#63, p. 2, quoting Transcript of Aug. 17, 2018 Telephonic Status Conference, ECF #58-10, at

10:5-7.) During the telephonic status conference, the Court ordered Ewing to serve limited

discovery requests to FirstEnergy which would be specifically “directed at phase one issues.”

(ECF #58-10, at 19:17-21.)

       On September 11, 2018, FirstEnergy received Ewing’s First Amended Interrogatories and

First Amended Requests for Production (Ewing’s “Amended Requests”). Despite the Court’s

order that the Amended Requests be “directed at phase one issues,” a number of the Amended

Requests were directly related to phase two economic realities issues. In its response served on

Ewing on October 11, 2018, FirstEnergy objected to those Amended Requests related to the

economic realities test. (ECF #59, Ex. 1.) Although FirstEnergy later supplemented some of its

response to the Amended Requests, it did not respond to the improper requests related to the

economic realities test. (ECF #59, Exs. 6, 7, 8.) On November 14, 2018, FirstEnergy served its

objections to Ewing’s Notice of Oral, Videotaped Deposition of First Energy Corp.’s Corporate

Representative (“30(b)(6) Notice”) in which FirstEnergy objected to topics directly related to the

phase two economic realities test. (ECF #59, Ex. 9.)

       On November 19, 2018, Ewing filed her Motion to Compel, which sought an order to

require FirstEnergy to answer Interrogatory Nos. 1, 2, 5, 6, 7, 9, and 10, respond more fully to




                                                3
        Case 2:17-cv-01573-MRH Document 82-1 Filed 02/08/19 Page 4 of 7




Production Request Nos. 2, 3, 4, 5, 6, 7, and 8, provide a withholding statement pursuant to Fed.

R. Civ. P. 34(b)(2)(C), and overrule FirstEnergy’s objections to the 30(b)(6) Notice.           On

November 29, 2018, FirstEnergy opposed the Motion to Compel.

       On December 21, 2018, the Court issued its Opinion (ECF #63) and Order (ECF #64)

denying Ewing’s Motion to Compel in its entirety as well as her Motion for Equitable Tolling.

In its Opinion, the Court rejected Ewing’s argument that the economic realities test had any

applicability, whatsoever, to the threshold question of whether FirstEnergy employed Ewing, and

agreed with FirstEnergy that the only test relevant to the first phase of limited discovery is the

Enterprise joint employer test. (ECF #63, pp. 4-5, 7-8.) “[T]he Court explicitly told the parties

on multiple occasions that the first phase of discovery was limited to ‘whether FirstEnergy is an

employer or joint employer of Plaintiff.’”   (ECF #63, p. 7.) Indeed, as the Court noted in its

denial of Ewing’s Motion for Equitable Tolling, “To the extent that anyone insists on a ‘merits-

first’ approach, it is Plaintiff, who has, contrary to Court Order, repeatedly requested discovery

going to the issue of whether Plaintiff was properly classified as an independent contractor.”

(ECF #63, p. 5, emphasis added) The Court then analyzed FirstEnergy’s answers and objections

to the Amended Requests and 30(b)(6) Notice, finding that Ewing’s objections to them are

without merit. (ECF #63, pp. 8-11.) FirstEnergy’s Motion for Fees now follows.

III.   LAW AND ARGUMENT

       A.      Legal Standard

       Fed. R. Civ. P. 37(a)(5)(B) provides that a court is required to shift reasonable expenses

including attorneys’ fees incurred in opposing a motion to compel discovery responses to the

prevailing party, unless limited circumstances apply:

       If the motion is denied, the court may issue any protective order authorized under
       Rule 26(c) and must, after giving an opportunity to be heard, require the


                                                4
        Case 2:17-cv-01573-MRH Document 82-1 Filed 02/08/19 Page 5 of 7




       movant, the attorney filing the motion, or both to pay the party or deponent who
       opposed the motion its reasonable expenses incurred in opposing the motion,
       including attorney’s fees. But the court must not order this payment if the motion
       was substantially justified or other circumstances make an award of expenses
       unjust.
(Emphasis added.) As the Supreme Court has explained in a related context, a party is entitled to

the “costs that [the party] would not have incurred but for” the attorney’s conduct; the

“dispositive question is . . . whether the costs would have been incurred in the absence” of the

unjustified conduct. Fox v. Vice, 563 U.S. 826, 838 (2011).

       “The burden of persuasion is on the losing party to avoid assessment of expenses and

fees, rather than on the winning party of obtain[ing] such an award.” Lincoln Diagnostics, Inc. v.

Panatrex, Inc., No. 07CV2077, 2008 U.S. Dist. LEXIS 83766, *7 (C.D. Ill. Sept. 16, 2008).

Thus, Ewing must show that the Motion to Compel was substantially justified or that other

circumstances exist which would make an award unjust. FirstEnergy submits that based on this

legal standard, it is entitled as the prevailing party to its reasonable expenses in opposing

Ewing’s Motion to Compel.

       B.      FirstEnergy is the Prevailing Party

       In its Order, the Court denied Ewing’s Motion to Compel in its entirety, holding that

FirstEnergy had adequately answered and responded to the Amended Requests and the 30(b)(6)

Notice. Thus, FirstEnergy is the prevailing party.

       C.      Ewing’s Motion to Compel was not “Substantially Justified”

       A party is “substantially justified” in bringing a motion to compel only if the party has a

reasonable basis in fact and law for the position taken in the motion and a genuine dispute

concerning compliance exists. Bosire v. Passaic County, No. 12-6498, 2017 U.S. Dist. LEXIS

167275, at *2 (D.N.J. Oct. 10, 2017) (citing Pierce v. Underwood, 487 U.S. 552, 565, (1988)




                                                5
        Case 2:17-cv-01573-MRH Document 82-1 Filed 02/08/19 Page 6 of 7




(substantial justification requires justification “to a degree that could satisfy a reasonable

person”); Fitz, Inc. v. Ralph Wilson Plastics Co., 174 F.R.D. 587, 591 (D.N.J. 1997).

       Ewing was, in no way, shape, or form, substantially justified in filing her Motion to

Compel. As the Court made plain in its Opinion, no reasonable basis in fact or law exists to

support Ewing’s Motion to Compel, because there was no dispute that the economic realities did

not apply to the first phase of limited discovery. The Court made this very point crystal clear in

its Opinion, noting that it had “explicitly told the parties on multiple occasions that the first

phase of discovery was limited to ‘whether FirstEnergy is an employer or joint employer of

Plaintiff’” and that the economic realities test had no application. Despite these instructions—

which were conveyed by the Court both in its Order and during two separate telephonic hearings

with the parties—Ewing nevertheless barreled head-on in pursuit of discovery related to the

economic realities test, even to the point of invoking the Court’s intervention. Ultimately, the

Court found that not only were Ewing’s actions during the first phase of limited discovery

“contrary to Court Order” but that her objections to FirstEnergy’s answers and responses to the

Amended Requests and the 30(b)(6) Notice lacked merit. Thus, Ewing lacked any justification,

let alone substantial justification, in filing her Motion to Compel.

       D.      No “Other Circumstances” Make an Award to FirstEnergy Unjust

       The conditions for when the catch-all term “other circumstances” would make awarding

costs “unjust” are “fairly vague.” Jones v. Dufek, 830 F.3d 523, 529 (D.C.C. 2016). The

advisory committee, however, explained that the insertion of this phrase did “not significantly

narrow the discretion of the court” to award attorney’s fees for discovery violations. Fed. R. Civ.

P. 37 advisory committee’s notes to 1970 amendments; see Marquis v. Chrysler Corp., 577 F.2d

624, 642 (9th Cir. 1978).




                                                  6
        Case 2:17-cv-01573-MRH Document 82-1 Filed 02/08/19 Page 7 of 7




       Here, there are no other circumstances which would make an award to FirstEnergy

unjust. After denying FirstEnergy’s Motion to Dismiss, the Court bifurcated discovery—phase

one was limited solely to whether FirstEnergy was an employer or joint employer of Ewing

while phase two would include all other necessary discovery. Thus, the Court made it known

from the start that Ewing would have an opportunity to pursue discovery related to issues other

than the employer/joint employer issue in the future and there was no need to pursue during the

first phase of discovery class certification issues such as whether Ewing was an employee or

independent contractor. In fact, such discovery was prohibited. Because the Court expressly

provided an avenue for the type of discovery Ewing sought in her Motion to Compel she was

completely unjustified in seeking an order to compel FirstEnergy to respond to discovery

requests related to the economic realities test. Thus, no “other circumstances” exist which would

make an award unjust.

IV.    CONCLUSION

       Based on the foregoing, FirstEnergy respectfully requests an order awarding FirstEnergy

its reasonable costs including attorneys’ fees incurred in opposing Plaintiff’s Motion to Compel.

                                                    Respectfully submitted,


                                                    /s/ Richard E. Hepp
                                                    W. Eric Baisden (0055763)
                                                    Richard E. Hepp (0090448)
                                                      Admitted Pro Hac Vice
                                                    BENESCH FRIEDLANDER
                                                      COPLAN & ARONOFF LLP
                                                    200 Public Square, Suite 2300
                                                    Cleveland, Ohio 44114-2378
                                                    Telephone: 216.363.4500
                                                    Facsimile: 216.363.4588
                                                    Email: ebaisden@beneschlaw.com

                                                    Attorneys for Defendant FirstEnergy Corp.



                                                7
